






CURTISS-WRIGHT CORPORATION
RETIREMENT PLAN
As Amended and Restated effective January 1, 2010
SIXTH INSTRUMENT OF AMENDMENT
Recitals:
1.
Curtiss-Wright Corporation (the “Company”) has heretofore adopted the
Curtiss‑Wright Corporation Retirement Plan (the “Plan”) and has caused the Plan
to be amended and restated in its entirety effective as of January 1, 2010.

2.
The Plan consists of two separate components: the EMD Component, which applies
to eligible employees of Curtiss-Wright Electro-Mechanical Corporation as
provided in the EMD appendix to the Plan, and the CWC Component, which applies
to other employees eligible to participate in the Plan (the “CWC Component”).

3.
Subsequent to the most recent amendment and restatement of the Plan, the Company
has decided to amend the CWC Component to reflect the terms of a new collective
bargaining agreement covering employees of Metal Improvement Company - Lynwood
Division that increases their benefit formula with respect to credited service
earned on or after August 1, 2013.

4.
Articles 12.01 and 12.02 of the CWC Component permit the Company to amend the
CWC Component, by written resolution, at any time and from time to time.

5.
Article 11.02(b) of the CWC Component authorizes the Curtiss-Wright Corporation
Administrative Committee to adopt certain CWC Component amendments on behalf of
the Company.

Amendment:
For the reasons set forth in the Recitals to this Instrument of Amendment, the
CWC Component of the Plan is hereby amended in the following respect:
Effective August 1, 2013, Section 9.02(a)(xi) (“Metal Improvement Company -
Lynwood Division”) is amended by adding new subparagraphs (E), (F) and (G), to
read, respectively, as follows:
(E)
With benefits commencing on or after August 1, 2013, $18.00 multiplied by his
Years of Credited Service on or after August 1, 2013, for any pension payments
due for months commencing on or after August 1, 2013.

(F)
With benefits commencing on or after August 1, 2014, $19.00 multiplied by his
Years of Credited Service on or after August 1, 2014, for any pension payments
due for months commencing on or after August 1, 2014.

(G)
With benefits commencing on or after August 1, 2015, $20.00 multiplied by his
Years of Credited Service on or after August 1, 2015, for any pension payments
due for months commencing on or after August 1, 2015.





--------------------------------------------------------------------------------




Except to the extent amended by this Instrument of Amendment, the Plan shall
remain in full force and effect.
IN WITNESS WHEREOF, this amendment has been executed on this ____ day of
__________________, 2013.


Curtiss-Wright Corporation
Administrative Committee




By:        


Date:        




